Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 30, 2017

The Court of Appeals hereby passes the following order:

A17A1295. TERRY WAYNE VESELICA v. TERESA L. VESELICA.

      On May 12, 2016, the trial court entered an order finding Terry Wayne Veselica
in contempt of a divorce and settlement agreement for failing to pay his children’s
health insurance and his portion of one of the children’s student loan payments. Terry
filed a motion for new trial, which the trial court denied. He then filed this direct
appeal. We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations created by
a settlement agreement incorporated into a divorce decree, and does not involve child
custody, the case is a domestic relations matter within the meaning of OCGA § 5-6-35
(a) (2). See Walker v. Estate of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005);
Collins v. Davis, 318 Ga. App. 265, 266-267 (1) (733 SE2d 798) (2012). Appeals in
such matters must be initiated by filing an application for discretionary appeal. See
OCGA § 5-6-35 (a) (2). Terry’s failure to follow the required appellate procedure
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/30/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.